Slip Op. 00-13

          UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
__________________________________
                                  :
THE TIMKEN COMPANY,               :
                                  :
          Plaintiff,              :
                                  :
     v.                           :   Court No. 97-03-00394
                                  :
UNITED STATES,                    :
                                  :
          Defendant,              :
                                  :
L & S BEARING COMPANY; PEER       :
BEARING COMPANY; and SHANGHAI     :
GENERAL BEARING COMPANY, LTD.,    :
                                  :
          Defendant-Intervenors. :
_________________________________:

                           JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand (“Remand Results”), Timken Co. v. United States, 23 CIT
___, 59 F. Supp. 2d 1371 (1999), and Commerce having complied
with the Court’s remand, and no responses to the Remand Results
having been submitted by the parties, it is hereby

     ORDERED that the Remand Results filed by Commerce on
December 13, 1999, are affirmed in their entirety; and it is
further

     ORDERED that since all other issues having been previously
decided, this case is dismissed.

                                 ____________________________
                                      NICHOLAS TSOUCALAS
                                         SENIOR JUDGE

Dated:   February 8, 2000
         New York, New York